                    UNITED STATES DISTRICT COURT
                       DISTRICT OF NEW JERSEY



     MICHAEL SEARLES,
                                      1:18-cv-15804-NLH
                        Plaintiff,
                                      OPINION
     v.

     COMMISSIONER OF SOCIAL
     SECURITY,
                        Defendant.


APPEARANCES:

FAITH SNYDER
LEGAL SERVICES OF NEW JERSEY
100 METROPLEX DRIVE, SUITE 402
PO BOX 1357
EDISON, NJ 08818

       On behalf of Plaintiff

ERICA MARIE ADAMS
SOCIAL SECURITY ADMINISTRATION
OFFICE OF THE GENERAL COUNSEL
300 SPRING GARDEN STREET, 6TH FLOOR
PHILADELPHIA, PA 19123

       On behalf of Defendant

HILLMAN, District Judge

       This matter comes before the Court pursuant to Section

205(g) of the Social Security Act, as amended, 42 U.S.C. §

405(g), regarding Plaintiff’s application for Disability

Insurance Benefits (“DIB”) 1 and Supplemental Security Income



1   DIB is a program under the Social Security Act to provide
(“SSI”) 2 under Title II and Title XVI of the Social Security

Act. 3    42 U.S.C. § 401, et seq.   The issue before the Court is

whether the Administrative Law Judge (“ALJ”) erred in finding

that there was “substantial evidence” that Plaintiff was not

disabled as of January 1, 2012.          For the reasons stated below,

this Court will reverse that decision and remand the matter for

further consideration consistent with this Opinion.

I.       BACKGROUND AND PROCEDURAL HISTORY

         On February 20, 2014, Plaintiff, Michael Searles,




disability benefits when a claimant with a sufficient number of
quarters of insured employment has suffered such a mental or
physical impairment that the claimant cannot perform substantial
gainful employment for at least twelve months. 42 U.S.C. § 423
et seq.

2 Supplemental Security Income is a program under the Social
Security Act that provides supplemental security income to
individuals who have attained age 65, or are blind or disabled.
42 U.S.C. § 1381 et seq.

3 The standard for determining whether a claimant is disabled is
the same for both DIB and SSI. See Rutherford v. Barnhart, 399
F.3d 546, 551 n.1 (3d Cir. 2005) (citation omitted).
DIB regulations are found at 20 C.F.R. §§ 404.1500-404.1599, and
the parallel SSI regulations are found at 20 C.F.R. §§ 416.900-
416.999, which correspond to the last two digits of the DIB
cites (e.g., 20 C.F.R. § 404.1545 corresponds with 20 C.F.R. §
416.945). The Court will provide citations only to the DIB
regulations. See Carmon v. Barnhart, 81 F. App’x 410, 411 n.1
(3d Cir. 2003) (explaining that because “[t]he law and
regulations governing the determination of disability are the
same for both disability insurance benefits and [supplemental
security income],” “[w]e provide citations only to the
regulations respecting disability insurance benefits”).


                                     2
protectively filed 4 an application for DIB and SSI alleging that

he became disabled as of January 1, 2012. 5      Plaintiff claims that

he can no longer work at his previous jobs as a housekeeper and

janitor because of his impairments of schizophrenia and alcohol

abuse, among other impairments.

      After Plaintiff’s claim was denied initially and upon

reconsideration, Plaintiff requested a hearing before an ALJ,

which was held on July 20, 2017.       On September 20, 2017, the ALJ

issued an unfavorable decision.        Plaintiff’s Request for Review

of Hearing Decision was denied by the Appeals Council on

September 10, 2018, making the ALJ’s September 20, 2017 decision

final.   Plaintiff brings this civil action for review of the

Commissioner’s decision.




4 A protective filing date marks the time when a disability
applicant made a written statement of his or her intent to file
for benefits. That date may be earlier than the date of the
formal application and may provide additional benefits to the
claimant. See SSA Handbook 1507; SSR 72-8.

5 Even though Plaintiff contends that his onset date of
disability is January 1, 2012, the relevant period for
Plaintiff’s SSI claim begins with his February 20, 2014
application date, through the date of the ALJ’s decision on
September 20, 2017. See 20 C.F.R. § 416.202 (claimant is not
eligible for SSI until, among other factors, the date on which
he or she files an application for SSI benefits); 20 C.F.R. §
416.501 (claimant may not be paid for SSI for any time period
that predates the first month he or she satisfies the
eligibility requirements, which cannot predate the date on which
an application was filed). This difference between eligibility
for SSI and DIB is not material to the Court’s analysis of
Plaintiff’s appeal.
                                   3
II.   DISCUSSION

      A.     Standard of Review

      Under 42 U.S.C. § 405(g), Congress provided for judicial

review of the Commissioner’s decision to deny a complainant’s

application for social security benefits.       Ventura v. Shalala,

55 F.3d 900, 901 (3d Cir. 1995).        A reviewing court must uphold

the Commissioner’s factual decisions where they are supported by

“substantial evidence.”      42 U.S.C. §§ 405(g), 1383(c)(3);

Fargnoli v. Massanari, 247 F.3d 34, 38 (3d Cir. 2001); Sykes v.

Apfel, 228 F.3d 259, 262 (3d Cir. 2000); Williams v. Sullivan,

970 F.2d 1178, 1182 (3d Cir. 1992).       Substantial evidence means

more than “a mere scintilla.”      Richardson v. Perales, 402 U.S.

389, 401 (1971)(quoting Consolidated Edison Co. V. NLRB, 305

U.S. 197, 229 (1938)).      It means “such relevant evidence as a

reasonable mind might accept as adequate to support a

conclusion.”     Id.   The inquiry is not whether the reviewing

court would have made the same determination, but whether the

Commissioner’s conclusion was reasonable.       See Brown v. Bowen,

845 F.2d 1211, 1213 (3d Cir. 1988).

      A reviewing court has a duty to review the evidence in its

totality.     See Daring v. Heckler, 727 F.2d 64, 70 (3d Cir.

1984).     “[A] court must ‘take into account whatever in the

record fairly detracts from its weight.’” Schonewolf v.

Callahan, 972 F. Supp. 277, 284 (D.N.J. 1997) (quoting Willbanks

                                    4
v. Secretary of Health & Human Servs., 847 F.2d 301, 303 (6th

Cir. 1988) (quoting Universal Camera Corp. V. NLRB, 340 U.S.

474, 488 (1951)).

     The Commissioner “must adequately explain in the record his

reasons for rejecting or discrediting competent evidence.”

Ogden v. Bowen, 677 F. Supp. 273, 278 (M.D. Pa. 1987) (citing

Brewster v. Heckler, 786 F.2d 581 (3d Cir. 1986)).   The Third

Circuit has held that an “ALJ must review all pertinent medical

evidence and explain his conciliations and rejections.”   Burnett

v. Comm’r of Soc. Sec. Admin., 220 F.3d 112, 122 (3d Cir. 2000).

Similarly, an ALJ must also consider and weigh all of the non-

medical evidence before him.   Id. (citing Van Horn v. Schweiker,

717 F.2d 871, 873 (3d Cir. 1983)); Cotter v. Harris, 642 F.2d

700, 707 (3d Cir. 1981).

     The Third Circuit has held that access to the

Commissioner’s reasoning is indeed essential to a meaningful

court review:

          Unless the [Commissioner] has analyzed all
          evidence and has sufficiently explained the
          weight he has given to obviously probative
          exhibits, to say that his decision is
          supported by substantial evidence approaches
          an abdication of the court’s duty to
          scrutinize the record as a whole to
          determine whether the conclusions reached
          are rational.

Gober v. Matthews, 574 F.2d 772, 776 (3d Cir. 1978).   Although

an ALJ, as the fact finder, must consider and evaluate the

                                 5
medical evidence presented, Fargnoli, 247 F.3d at 42, “[t]here

is no requirement that the ALJ discuss in its opinion every

tidbit of evidence included in the record,” Hur v. Barnhart, 94

F. App’x 130, 133 (3d Cir. 2004).    In terms of judicial review,

a district court is not “empowered to weigh the evidence or

substitute its conclusions for those of the fact-finder.”

Williams, 970 F.2d at 1182.   However, apart from the substantial

evidence inquiry, a reviewing court is entitled to satisfy

itself that the Commissioner arrived at his decision by

application of the proper legal standards.   Sykes, 228 F.3d at

262; Friedberg v. Schweiker, 721 F.2d 445, 447 (3d Cir. 1983);

Curtin v. Harris, 508 F. Supp. 791, 793 (D.N.J. 1981).

     B.   Standard for DIB and SSI

     The Social Security Act defines “disability” for purposes

of an entitlement to a period of disability and disability

insurance benefits as the inability to engage in any substantial

gainful activity by reason of any medically determinable

physical or mental impairment which can be expected to result in

death, or which has lasted or can be expected to last for a

continuous period of not less than 12 months.   See 42 U.S.C. §

1382c(a)(3)(A).   Under this definition, a Plaintiff qualifies as

disabled only if his physical or mental impairments are of such

severity that he is not only unable to perform his past relevant

work, but cannot, given his age, education, and work experience,

                                 6
engage in any other type of substantial gainful work which

exists in the national economy, regardless of whether such work

exists in the immediate area in which he lives, or whether a

specific job vacancy exists for him, or whether he would be

hired if he applied for work.   42 U.S.C. § 1382c(a)(3)(B)

(emphasis added).

     The Commissioner has promulgated regulations 6 for

determining disability that require application of a five-step

sequential analysis.   See 20 C.F.R. § 404.1520.   This five-step

process is summarized as follows:

     1.   If the claimant currently is engaged in substantial
          gainful employment, he will be found “not disabled.”

     2.   If the claimant does not suffer from a “severe
          impairment,” he will be found “not disabled.”

     3.   If the severe impairment meets or equals a listed
          impairment in 20 C.F.R. Part 404, Subpart P, Appendix
          1 and has lasted or is expected to last for a
          continuous period of at least twelve months, the
          claimant will be found “disabled.”

     4.   If the claimant can still perform work he has done in
          the past (“past relevant work”) despite the severe
          impairment, he will be found “not disabled.”

     5.   Finally, the Commissioner will consider the claimant’s
          ability to perform work (“residual functional
          capacity”), age, education, and past work experience
          to determine whether or not he is capable of
          performing other work which exists in the national
          economy. If he is incapable, he will be found
          “disabled.” If he is capable, he will be found “not

6 Various provisions of the regulations were amended effective
March 27, 2017. See 82 F.R. 5844. The parties do not argue
that any of these amendments are relevant to Plaintiff’s appeal.
                                 7
          disabled.”

20 C.F.R. § 404.1520(b)-(f).   Entitlement to benefits is

therefore dependent upon a finding that the claimant is

incapable of performing work in the national economy.

     This five-step process involves a shifting burden of proof.

See Wallace v. Secretary of Health & Human Servs., 722 F.2d

1150, 1153 (3d Cir. 1983).   In the first four steps of the

analysis, the burden is on the claimant to prove every element

of his claim by a preponderance of the evidence.   See id.    In

the final step, the Commissioner bears the burden of proving

that work is available for the Plaintiff: “Once a claimant has

proved that he is unable to perform his former job, the burden

shifts to the Commissioner to prove that there is some other

kind of substantial gainful employment he is able to perform.”

Kangas v. Bowen, 823 F.2d 775, 777 (3d Cir. 1987); see Olsen v.

Schweiker, 703 F.2d 751, 753 (3d Cir. 1983).

     C.   Analysis

     At step one, the ALJ found that Plaintiff had not engaged

in substantial gainful activity since the alleged onset of

disability.   At step two, the ALJ found that Plaintiff’s

impairments of schizophrenia and alcohol abuse were severe.     At

step three, the ALJ determined that Plaintiff’s severe

impairments or his severe impairments in combination with his

other impairments did not equal the severity of one of the

                                 8
listed impairments.   At step four, the ALJ determined that

Plaintiff had the residual functional capacity (“RFC”) to

perform work at all skill and exertional levels, 7 and he was able

to perform his past relevant work as a housekeeper and janitor. 8

     Plaintiff argues that the ALJ erred in three ways: (1) the

ALJ’s finding at step three that Plaintiff’s schizophrenia did

not meet or equal the requirements of the Listings of

Impairments is not supported by substantial evidence; (2) the

ALJ’s finding as to Plaintiff’s RFC was not supported by

substantial evidence because she failed to account for

Plaintiff’s three- to four-days-a-week treatment at Crossroads

Partial Care; and (3) the ALJ erred by not properly considering

the opinions of the treating and consultative physicians.

     The Court agrees with Plaintiff that the ALJ’s failure to

properly consider Plaintiff’s treatment at Crossroads Partial




7 20 C.F.R. § 404.1568 (“In order to evaluate your skills and to
help determine the existence in the national economy of work you
are able to do, occupations are classified as unskilled, semi-
skilled, and skilled.”); 20 C.F.R. § 404.1567 (“Physical
exertion requirements. To determine the physical exertion
requirements of work in the national economy, we classify jobs
as sedentary, light, medium, heavy, and very heavy.”).

8 Because the ALJ concluded that Plaintiff was capable of
performing his past relevant work, the ALJ did not need to
continue to step five of the sequential step analysis. Benjamin
v. Commissioner of Social Security, 2019 WL 351897, at *4 n.9
(D.N.J. 2019) (citing Valenti v. Commissioner of Social Sec.,
373 F. App’x 255, 258 n.1 (3d Cir. 2010); 20 C.F.R. §
404.1520(b)-(f)).
                                 9
Care renders her decision unsupported by substantial evidence.

Because that failure affects steps three through five of the

sequential step analysis, the Court cannot determine -

independent of the Crossroads Partial Care issue - whether the

ALJ erred on the other two bases argued by Plaintiff.

     Since January 2, 2014 and continuing through the date of

the ALJ’s decision on September 20, 2017, Plaintiff regularly

attended a mental treatment program six hours a day, three to

four days a week, at Crossroads Partial Care.     His diagnoses

were schizoaffective disorder, alcohol abuse, post-traumatic

stress disorder, and learning disorder.     (R. at 585.)   Plaintiff

received group therapy and individual treatment sessions at

Crossroads.   He also received his medications at Crossroads,

which included olanzapine, mirtazapine, and gabapentin.     (R. at

587.)

     In her decision, the ALJ repeatedly acknowledged that

Plaintiff attended Crossroads three or four days a week, for six

hours each day.   (R. at 16, 18, 19, 21.)    The ALJ appears,

however, to mischaracterize Plaintiff’s attendance at

Crossroads.   Instead of viewing it as at least eighteen hours

weekly of intensive mental health treatment, it appears that the

ALJ considered it as an indicator of Plaintiff’s level of

functioning higher than what he claims.

     For example, at step three while assessing Plaintiff’s

                                10
ability to adapt and manage himself, the ALJ found:

     As for adapting or managing oneself, the claimant has
     moderate limitation. The claimant testified he has three to
     four bad days per month at which time he stays in his
     bedroom with the door shut. The claimant lives alone in an
     apartment, and he does dishes from time to time, takes out
     the trash, and prepares frozen food. A friend helps him
     with laundry and takes him grocery shopping. The claimant
     attends a partial care treatment program three days a week,
     for six hours a day. The claimant sometimes attends the
     program four days a week. The claimant attends bible study
     at church on Wednesdays, he helps give sandwiches to people
     in need, and he talks to his pastor for spiritual
     counseling and support. Therefore, the undersigned finds
     moderate limitations in this area.

(R. at 16.)

     Regarding “paragraph C” criteria at step three, the ALJ

found:

     The undersigned has also considered whether the "paragraph
     C" criteria are satisfied. In this case, the evidence fails
     to establish the presence of the "paragraph C" criteria.
     The record does not establish that the claimant has only
     marginal adjustment, that is, a minimal capacity to adapt
     to changes in the claimant's environment or to demands that
     are not already part of the claimant's daily life. As noted
     above, the claimant lives alone, and he attends a partial
     care treatment program three days a week, for six hours a
     day. He generally appears independent in daily living
     activities, but he relies on a friend to take him shopping
     and assist with laundry.

(Id.)

     At step three, an ALJ must consider whether a claimant’s

severe impairment meets or equals a listed impairment in

Appendix 1 to Subpart P of Part 404 - Listing of Impairments,




                               11
12.00 Mental Disorders. 9   Part of that assessment is determining

whether a claimant’s mental disorder results in extreme

limitation of one, or marked limitation of two, paragraph B

areas of mental functioning, which include: (1) understand,

remember, or apply information; (2) interact with others; (3)

concentrate, persist, or maintain pace; and (4) adapt or manage

oneself.   A marked limitation is where a claimant’s functioning

in an area independently, appropriately, effectively, and on a

sustained basis is seriously limited.    An extreme limitation is

where a claimant is not able to function in an area

independently, appropriately, effectively, and on a sustained

basis.

     The paragraph C criteria are an alternative to the

paragraph B criteria under listings 12.02, 12.03, 12.04, 12.06,

and 12.15. 10   Paragraph C criteria is to evaluate mental

disorders that are “serious and persistent,” and such criteria

recognize that mental health interventions may control the more


9 The SSA published new rules updating the evaluation of mental
impairments at step three. Those amendments were effective to
pending claims as of January 17, 2017, and are therefore
applicable to Plaintiff’s disability claim. See Revised Medical
Criteria for Evaluating Mental Disorders, 81 F.R. 66137 (Sept.
26, 2016).

10Neurocognitive disorders (12.02); schizophrenia spectrum and
other psychotic disorders (12.03); depressive, bipolar and
related disorders (12.04); anxiety and obsessive-compulsive
disorders (12.06); trauma- and stressor-related disorders
(12.15).
                                  12
obvious symptoms and signs of a mental disorder.   A mental

disorder is “serious and persistent” when there is a medically

documented history of the existence of the mental disorder in

the listing category over a period of at least 2 years, and

evidence shows that the disorder satisfies both C1 and C2:

     The criterion in C1 is satisfied when the evidence shows

that claimants “rely, on an ongoing basis, upon medical

treatment, mental health therapy, psychosocial support(s), or a

highly structured setting(s), to diminish the symptoms and signs

of your mental disorder (see 12.00D).   We consider that you

receive ongoing medical treatment when the medical evidence

establishes that you obtain medical treatment with a frequency

consistent with accepted medical practice for the type of

treatment or evaluation required for your medical condition. . .

.”   Appendix 1 to Subpart P of Part 404 - Listing of

Impairments, 12.00 Mental Disorders.

     The criterion in C2 is satisfied when the evidence shows

that, despite a claimant’s “diminished symptoms and signs, you

have achieved only marginal adjustment. ‘Marginal adjustment’

means that your adaptation to the requirements of daily life is

fragile; that is, you have minimal capacity to adapt to changes

in your environment or to demands that are not already part of

your daily life.   We will consider that you have achieved only

marginal adjustment when the evidence shows that changes or

                                13
increased demands have led to exacerbation of your symptoms and

signs and to deterioration in your functioning; for example, you

have become unable to function outside of your home or a more

restrictive setting, without substantial psychosocial supports

(see 12.00D). . . .”   Id.

     The passages cited above from the ALJ’s paragraph B and

paragraph C analysis suggest to the Court that the ALJ did not

properly support her findings at step three.     For paragraph B,

the ALJ did not explain how Plaintiff’s treatment at Crossroads

demonstrated that Plaintiff had independent functioning that did

not rise to the level which satisfies the paragraph B criteria.

For paragraph C, the ALJ failed to explain how Plaintiff’s

treatment at Crossroads did not demonstrate that Plaintiff

“rel[ied], on an ongoing basis, upon medical treatment, mental

health therapy,” or that if Plaintiff did not attend Crossroads,

he would still be able “to function outside of his home or in a

more restrictive setting.”   The ALJ must do more to explain why

living alone, preparing frozen food, and going to bible study

supports a finding of independence when at the same time

Plaintiff receives sixteen to twenty-four hours of group and

individual mental health therapy each week. 11


11At step three, an ALJ is not permitted to make    a bare
conclusory statement that an impairment does not    match, or is
not equivalent to, a listed impairment. Burnett     v. Commissioner
of Social Security Administration, 220 F.3d 112,    119–20 (3d Cir.
                                14
     The ALJ also failed to consider Plaintiff’s treatment at

Crossroads in her RFC analysis and determination that Plaintiff

was capable of working full-time in his prior jobs as a

housekeeper and janitor.   SSR 96-8p provides that the “RFC is an

assessment of an individual’s ability to do sustained work-

related physical and mental activities in a work setting on a

regular and continuing basis.   A ‘regular and continuing basis’

means 8 hours a day, for 5 days a week, or an equivalent work

schedule.”

      Completely absent from the ALJ’s RFC analysis is a

recognition of Plaintiff’s continuous treatment at Crossroads.

The ALJ found that Plaintiff was capable of performing full-time

work, five days a week, eight hours a day.    It is irrefutable

that if Plaintiff is in therapy at least three days a week for

at least sixteen hours every week he would not be able to meet

the requirements of full-time employment.    Thus, the ALJ’s RFC

determination necessarily requires that Plaintiff discontinue

his three- to four-days-a-week, six-hours-a-day, mental health

treatment.

     Although it may be that Plaintiff does not require



2000). An ALJ’s step three analysis is proper when the
“decision, read as a whole, illustrates that the ALJ considered
the appropriate factors in reaching the conclusion that” a
claimant does not meet the requirements for any listing. Jones
v. Barnhart, 364 F.3d 501, 504–05 (3d Cir. 2004).


                                15
continuing treatment at Crossroads, the ALJ does not cite to any

record evidence that supports that conclusion.   Defendant argues

that the ALJ did not err on this issue because Plaintiff’s

attendance at Crossroads is “voluntary.”   This argument is

specious, because all mental health treatment is “voluntary”

unless a person is civilly or criminally committed.

     Moreover, Plaintiff’s “voluntary” attendance at Crossroads,

where he follows treatment recommendations and medications

prescribed by his medical providers, is a requirement of a

successful disability application.   Indeed, if Plaintiff failed

to follow his prescribed treatment regimen, that would be a

basis for the denial of his claim.   See SSR-18-3p (“Under the

Act, an individual who meets the requirements to receive

disability or blindness benefits will not be entitled to these

benefits if the individual fails, without good cause, to follow

prescribed treatment that we expect would restore his or her

ability to engage in substantial gainful activity (SGA).”).

    In making the RFC assessment an ALJ is required to consider

all evidence before her.   “In doing so, an ALJ may not make

speculative inferences from medical reports,” she is “not free

to employ [her] own expertise against that of a physician who

presents competent medical evidence,” and “[w]hen a conflict in

the evidence exists, the ALJ may choose whom to credit but

cannot reject evidence for no reason or for the wrong reason.”

                                16
Plummer v. Apfel, 186 F.3d 422, 429 (3d Cir. 1999) (citation

omitted).

     Additionally, the ALJ cannot substitute her own lay opinion

over the record evidence.    See Morales v. Apfel, 225 F.3d 310,

317 (3d Cir. 2000) (finding that the ALJ improperly supplanted

the opinions of the plaintiff’s treating and examining

physicians with his personal observation and speculation, and

directing that “in choosing to reject the treating physician’s

assessment, an ALJ may not make speculative inferences from

medical reports and may reject a treating physician’s opinion

outright only on the basis of contradictory medical evidence and

not due to his or her own credibility judgments, speculation or

lay opinion” (citations and quotations omitted)).

Significantly, the “principle that an ALJ should not substitute

[her] lay opinion for the medical opinion of experts is

especially profound in a case involving a mental disability.”

Id. at 319.

     In this case, the ALJ failed to properly consider the

nature of Plaintiff’s treatment at Crossroads Partial Care in

her step three analysis.    The ALJ also erred in the RFC

determination by substituting her own lay opinion that Plaintiff

could effectively cease his mental health treatment at

Crossroads Partial Care and work full-time without citing to any

record evidence to support that finding.    The matter must

                                 17
therefore be remanded to the ALJ so that Plaintiff’s treatment

at Crossroads Partial Care is properly considered in the

sequential step analysis.

     III. Conclusion

     For the reasons expressed above, the decision of the ALJ is

not supported by substantial evidence and must be reversed.        The

matter shall be remanded for further consideration consistent

with this Opinion.     The Court expresses no view as to whether,

after a full review and explanation of the record evidence, the

Plaintiff should be found disabled or not under the applicable

regulations.

     An accompanying Order will be issued.



Date: November 27, 2019                  s/ Noel L. Hillman
At Camden, New Jersey                  NOEL L. HILLMAN, U.S.D.J.




                                  18
